Keefe, Judge:
This appeal for review involves an importation of poultry wire netting from Germany. The merchandise was appraised under the provisions of the Antidumping Act of 1921 by virtue of a finding of dumping as to woven-wire fencing and netting from Germany, as published in T. D. 46826.
Before the trial court the importer moved to vacate the appraisement, first, upon the ground that there was insufficient designation and examination of samples, and second, that the imported merchandise was not woven because it had no warp or weft wires. The trial court denied the motion to vacate on the ground of insufficient examination of samples, but granted the motion relative to the application of the Secretary’s finding of dumping to the imported merchandise, thus vacating and setting aside the appraisement under the Antidumping Act of 1921, and holding that the values found by the appraiser under section 402 of the Tariff Act of 1930 were the proper dutiable values of the merchandise.
The Government in appealing from said decision contends that the trial court erred in holding that the merchandise imported herein is not “woven-wire fencing and netting” within the meaning of the Secretary of the Treasury’s dumping order published in T. D. 46826, and that appraisement of the 'merchandise herein under such order was invalid.
In argument before this court, counsel for the Government pointed out that subsequent to the decision of the trial court our appellate court rendered a decision in United States v. McAllister (31 C. C. P. A. 8, C. A. D. 242) relative to poultry wire netting holding that while the netting is not woven as cloth is woven it appears that every second wire is twisted alternately around the warp wires on either side of it resulting in the hexagonal form of the mesh and that such merchandise responds to the term “woven-wire netting” as that term is commonly known as contained in T. D. 44605, amending paragraph 397, Tariff Act of 1930, although not properly consisting of warp and weft filling wires as commonly understood.
In view of the decision cited we hold that the poultry wire netting involved herein is for tariff purposes woven-wire netting such as was intended to be covered by the finding of dumping promulgated in T. D. 46826.
The decision and judgment of the trial court insofar as it pertains to setting aside the appraisement under the Antidumping Act of 1921, is reversed and the values returned by the appraiser under the *453Antidumping Act of 1921 are Reid to be the values for dumping purposes. In all other respects the judgment of the trial court is affirmed.
Judgment modifying the decision and judgment of the lower court will be entered accordingly.